This case is before us for consideration after reargument on rehearing granted pursuant to an opinion and judgment filed November 13, 1934.
In addition to what was said in our previous opinion we will make observation in regard to the verdict in this case. *Page 136 
As stated in the original opinion, this was a replevin suit. The verdict was as follows:
"We, the jury, find the defendant is entitled to the possession of the property in issue by virtue of its mortgage lien, and assess the value of the property at $2,655.00."
The statute, Section 5348 C. G. L., being Section 1 of Chapter 9320, Acts of 1923, is as follows:
"Judgment where right of possession is based upon claim of lien or special interest. — In all actions of replevin where the right of possession of the prevailing party in the suit, whether plaintiff or defendant, is based upon a claim of lien or some special interest in the property replevined, and such property at the time of entering judgment is in the possession of the adverse party, when the judgment shall be entered for the possession of the property and against the adverse party and his sureties only for the amount of the lien or the value of such special interest duly established and costs. And the prevailing party shall have the same right of election as provided in Section 5346, Paragraph 2."
We think the verdict in this case substantially complies with the provisions of the statute and that there was substantial evidence to support the verdict and in this connection we observe that the form of the verdict was not objected to at the time it was presented to the court and before the jury was discharged.
We now adhere to the judgment heretofore entered on November 13, 1934, affirming the judgment to which the writ of error is addressed.
Affirmed.
WHITFIELD, C. J., and ELLIS, TERRELL, BUFORD and DAVIS, J. J., concur.
  BROWN, J., dissents. *Page 137